         Case 2:20-cv-00648-SU         Document 15       Filed 09/18/20    Page 1 of 2




JEAN E. WILLIAMS
Deputy Assistant Attorney General
U.S. Department of Justice
Environment and Natural Resources Division

KRYSTAL-ROSE PEREZ, TX Bar No. 24105931
Trial Attorney
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
(202) 305-0486
(202) 305-0506 (fax)
krystal-rose.perez@usdoj.gov

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, et al.,         )                 Case No. 2:20-cv-648
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                 DEFENDANTS’ NOTICE
                                          )                 OF FILING SUPPLEMENT
JOHANNA KOVARIK, et al.,                  )                 TO THE ADMINISTRATIVE
                                          )                 RECORD
      Defendants.                         )
__________________________________________)

       By and through undersigned counsel, Defendants provide notice of their filing of the

supplement to the Administrative Record in the above-captioned case. The supplement to the

Administrative Record filed with the Court consists of materials compiled by the U.S. Forest

Service related to the Black Mountain Project at issue in this case. Specifically, this supplement

contains the Administrative Record’s cited references that Plaintiffs requested. See ECF No. 14.

       Attached as Exhibit 1 to this Notice is the Declaration of Dori Creamer certifying the

supplement to the Administrative Record for the Forest Service. The documents comprising the

supplement to the Administrative Record are filed on a single thumb drive that also contains an
          Case 2:20-cv-00648-SU          Document 15     Filed 09/18/20    Page 2 of 2




index of the documents. Attached as Exhibit 2 is the index to the supplement to the

Administrative Record.

        Defendants are sending via overnight mail to the Clerk of Court’s Office a thumb drive

containing the supplement to the Administrative Record.

        In addition to the electronically filed documents that ECF serves upon Plaintiffs’ counsel

directly, Defendants have emailed Plaintiffs’ counsel a link to the cloud-based server on which

the documents are temporarily stored.



        Respectfully submitted this 18th day of September 2020.


                                             JEAN E. WILLIAMS
                                             Deputy Assistant Attorney General
                                             U.S. Department of Justice
                                             Environment and Natural Resources Division

                                             /s/ Krystal-Rose Perez
                                             KRYSTAL-ROSE PEREZ (TX Bar No. 24105931)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Environment and Natural Resources Division
                                             Natural Resources Section
                                             150 M Street NE
                                             Washington, DC 20002
                                             Phone: (202) 305-0486
                                             Fax: (202) 305-0506
                                             krystal-rose.perez@usdoj.gov

                                             Attorney for Defendants


OF COUNSEL
REBECCA HARRISON
Office of the General Counsel
U.S. Department of Agriculture




2 – Notice of Filing Administrative Record
